IN THE
                              TENTH COURT OF APPEALS



                                      No. 10-08-00279-CR

                              IN RE RICHARD FRANKLIN


                                     Original Proceeding


                              MEMORANDUM OPINION

        Richard Franklin’s petition for writ of mandamus was filed in this Court on

August 6, 2008. Franklin has not provided a proper proof of service or a certified or

sworn copy of every document that is material to his claim for relief after being

requested by letter to provide those items.1 See TEX. R. APP. P. 9.5, 52.3. Therefore,

Franklin’s petition is denied.

        Franklin’s accompanying motion for leave to file the petition is dismissed as

moot. The Rules of Appellate Procedure were amended in 1997 to eliminate the need

for a motion for leave to file the petition. See TEX. R. APP. P. 52, Notes and Comments.



                                                TOM GRAY
                                                Chief Justice


1Instead of providing a proper proof of service, Franklin prepared and delivered a new petition for writ
of mandamus with a proper proof of service. This petition was filed on August 29, 2008 as appellate
number 10-08-00309-CR.
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Petition denied
Motion dismissed
Opinion delivered and filed September 17, 2008
Do not publish
[OT06]




In re Franklin                                   Page 2